Exhibit 10.16

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into and dated as of
March 14, 2008, between Semiconductor Components Industries, LLC (“SCI”), with
offices at 5005 East McDowell Road, Phoenix, Arizona 85008, and Bob Klosterboer
(the “Executive”).

 

  1. Employment, Duties and Agreements.

(a) The Executive shall be employed by SCI, by its parent, ON Semiconductor
Corporation (“Parent”), or by any of the direct or indirect subsidiaries of
Parent (SCI, Parent and any or all of the direct or indirect subsidiaries of
Parent being referred to collectively herein as the “Company”) as the Senior
Vice President, Custom and Foundry, and the Executive hereby accepts such
position and agrees to serve the Company in such capacity during the employment
period described in Section 3 hereof (the “Employment Period”). The Executive’s
employment may be transferred, assigned or re-assigned to or among any of the
entities comprising the Company, and such transfer, assignment or re-assignment
shall not constitute a termination of employment or “Good Reason” (as defined
below) for the Executive’s termination of employment under this Agreement. The
Executive shall report to the Office of the Chief Executive Officer of the
Company (the “Office of the CEO”) and shall have such duties and
responsibilities as the Office of the CEO may reasonably determine from time to
time as are consistent with the Executive’s position as Senior Vice President.
During the Employment Period, the Executive shall be subject to, and shall act
in accordance with, all reasonable instructions and directions of the Office of
the CEO and all applicable policies and rules of the Company.

(b) The offer of employment described in this Agreement is contingent and
conditioned on the successful closing of the transaction with AMIS Holdings,
Inc. announced by the Company on December 13, 2007 (the “AMIS Transaction”). In
addition, this offer of employment is contingent upon: (i) unless a valid and
satisfactory urinalysis drug test is on file with AMIS Holdings, Inc. and such
is made available to the Company or confirmed to the Company to its
satisfaction, Executive’s successful completion of a urinalysis drug test (i.e.,
negative result) in accordance with the Company’s policy on drug testing to be
taken within 48 hours of receipt of the Executive’s New Hire Packet; (ii) unless
a valid and satisfactory background investigation is on file with AMIS Holdings,
Inc. and such is made available to the Company or confirmed to the Company to
its satisfaction, the Company’s completion of a satisfactory background
investigation; (iii) Executive’s delivery to the Company of satisfactory proof
of identity and eligibility to work in the United States; and (iv) the approval
of the employment terms contained in this Agreement by the Board of Directors of
the Parent and/or, as appropriate, by its Compensation Committee (both or either
herein may be referred to as the “Board”).

(c) During the Employment Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company.

(d) During the Employment Period, the Executive may not, without the prior
written consent of the Company, directly or indirectly, operate, participate in
the management, operations or control of, or act as an executive, officer,
member of a board of directors, consultant, agent or representative of, any type
of business or service (other than as an executive of the Company), provided
that it shall not be a violation of the foregoing for the Executive to manage
his personal, financial and legal affairs so long as such activities do not
interfere with the performance of his duties and responsibilities to the Company
as provided hereunder.



--------------------------------------------------------------------------------

(e) The Company has a Code of Business Conduct (“Code”) which sets forth its
principles of business conduct as well as its commitment to adherence to the
highest standards of such principles. The Company expects every employee to
follow these principles and to read and adhere to the Code. Within 15 days of
Executive’s first day of employment, he will be required to complete an on-line
training session on the Code and provide written acknowledgement that he
completed the course and agrees to abide by the Code.

(f) The Executive’s employment with the Company will commence at the Pocatello,
Idaho Facility. The Company expects that it will require the Executive to
relocate his primary residence to the Phoenix, Arizona metropolitan area and to
work in the Company’s Phoenix headquarters, with such relocation to occur at a
time determined by the Company within a period of two years following the
commencement of the Employment Period, and the Executive agrees to such
relocation.

 

  2. Compensation.

(a) As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Employment
Period, the Company shall pay the Executive, pursuant to the Company’s normal
and customary payroll procedures, a base salary at the rate of $290,000 per
annum (the “Base Salary”). The Board and/or its Compensation Committee shall
review the Executive’s Base Salary from time to time.

(b) In addition to the Base Salary during the Employment Period, the Executive
shall be eligible to participate in the bonus program established and approved
by the Board (the “Program”) and, pursuant to the Program, the Executive may
earn a bonus (the “Bonus”) on an annual or other performance period basis (a
“Performance Cycle”) of up to 50% of Base Salary paid during the applicable
Performance Cycle or an additional amount as approved by the Board under the
Program and in each case based on certain performance criteria; provided that
the Executive is actively employed by the Company on the date the Bonuses are
paid under the Program, except as provided in Section 5(a) herein. The Bonus may
be paid annually or more frequently depending upon the Performance Cycle, as
determined by the Board and pursuant to the Program. The Bonus will be specified
by the Board, and the Bonus will be reviewed at least annually by the Board.
Unless otherwise provided by the Board, the Executive shall be eligible to
participate in the first Performance Cycle of the Program during which the
Employment Period begins only if the Employment Period begins during the first
ninety (90) days of such Performance Cycle.

(c) During the Employment Period: (i) except as specifically provided herein,
the Executive shall be entitled to participate in all savings and retirement
plans, practices, policies and programs of the Company which are made available
generally to other senior executive officers of the Company, and (ii) except as
specifically provided herein, the Executive and/or the Executive’s family, as
the case may be, shall be eligible for participation in, and shall receive all
benefits under, all welfare benefit plans, practices, policies and programs
provided by the Company which are made available generally to other senior
executive officers of the Company (for the avoidance of doubt, such plans,
practices, policies or programs shall not include any plan, practice, policy or
program which provides benefits in the nature of severance or continuation pay).

(d) Upon approval by the Board as soon as reasonably practicable following
Executive’s actual commencement of employment, Executive will be granted:

(i) an award of 25,000 performance-based restricted stock units (the “PBRSU
Award”) pursuant to the ON Semiconductor Corporation 2000 Stock Incentive Plan
(“2000 SIP”) that will vest and become payable in full upon the achievement of
specified performance goals to be determined by the Company after the closing of
the transaction with AMIS Holdings, Inc.

 

2



--------------------------------------------------------------------------------

(ii) a stock option (the “Option”) for the purchase of 60,000 shares of the
common stock of ON Semiconductor Corporation at an exercise price per share
equal to the fair market value of a share of such common stock as of the grant
date (which is generally expected to be the first Monday of the month following
the Board’s approval of the Option), as determined under the 2000 SIP. The
Option will generally vest in 25% increments over a four (4) year period
beginning on the first anniversary of the grant date and each subsequent
anniversary of the date of grant, subject to Executive’s continued employment
with the Company on such date.

The PBRSU Award and the Option will be subject to additional terms and
conditions under the 2000 SIP and separate performance-based restricted stock
unit award and stock option agreements, which Executive will be required to
execute as a condition of each such award.

(e) During the Employment Period, the Company shall provide the Executive with a
car allowance of $1,200.00 per month.

(f) During the Employment Period, the Company shall reimburse the Executive up
to $10,000.00 annually for actual financial planning expenses.

(g) During the Employment Period, the Executive shall be entitled to accrue at
least four (4) weeks of paid vacation time for each calendar year in accordance
with the Company’s normal and customary policies and procedures now in force or
as such policies and procedures may be modified with respect to senior executive
officers of the Company.

(h) During the Employment Period, the Company shall reimburse the Executive for
all reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s normal and customary policies and
procedures now in force or as such policies and procedures may be modified with
respect to senior executive officers of the Company.

(i) The Company will reimburse the Executive for reasonable expenses associated
with the relocation of the Executive and his immediate family to the Phoenix,
Arizona metropolitan areas, as required by Section 1(f). All relocation expense
reimbursements will be made in accordance with the Company’s relocation policy
applicable to its senior executives.

Any reimbursement Executive is entitled to receive pursuant to
subsections (e), (f), (h) and (i) above shall (i) be paid no later than the last
day of the calendar year following the calendar year in which the expense was
incurred; (ii) not affect any other expenses that are eligible for reimbursement
in any other calendar year, and (iii) not be subject to liquidation or exchange
for another benefit.

 

  3. Employment Period.

The Company shall employ Executive on the terms and subject to the conditions of
this Agreement commencing as of the date of the closing of the AMIS Transaction.
Executive shall be considered an “at-will” employee, which means that
Executive’s employment may be terminated by the Company or by the Executive at
any time for any reason or no reason at all. The period during which Executive
is employed by the Company pursuant to this Agreement shall be referred to as
the “Employment Period.” The Executive’s employment hereunder may be terminated
during the Employment Period upon the earliest to occur of the following events
(at which time the Employment Period shall be terminated):

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

 

3



--------------------------------------------------------------------------------

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness or injury, the Executive shall have
been unable to perform his duties hereunder with or without reasonable
accommodation for a period of ninety (90) consecutive days, and within thirty
(30) days after Notice of Termination (as defined in Section 4 below) for
Disability is given following such 90-day period the Executive shall not have
returned to the performance of his duties on a full-time basis.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach by the Executive of this Agreement; (ii) the failure by the
Executive to reasonably and substantially perform his duties hereunder (other
than as a result of physical or mental illness or injury); (iii) the Executive’s
willful misconduct or gross negligence which is materially injurious to the
Company; and (iv) the commission by the Executive of a felony or other serious
crime involving moral turpitude. In the case of clauses (i) and (ii) above, the
Company shall provide notice to the Executive indicating in reasonable detail
the events or circumstances that it believes constitute Cause hereunder and, if
such breach or failure is reasonably susceptible to cure, provide the Executive
with a reasonable period of time (not to exceed thirty (30) days) to cure such
breach or failure. If, subsequent to the Executive’s termination of employment
hereunder for other than Cause, it is determined in good faith by the Board that
the Executive’s employment could have been terminated for Cause (except for a
termination under (ii) of the above definition of Cause), the Executive’s
employment shall, at the election of the Board, be deemed to have been
terminated for Cause retroactively to the date the events giving rise to Cause
occurred.

(d) Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.

(e) Voluntarily. The Executive may voluntarily terminate his employment
hereunder (other than for Good Reason), provided that the Executive provides the
Company with notice of his intent to terminate his employment at least three
months in advance of the Date of Termination (as defined in Section 4 below).

(f) For Good Reason. The Executive may terminate his employment hereunder for
Good Reason and any such termination shall be deemed a termination by the
Company without Cause. For purposes of this Agreement, “Good Reason” shall mean
(i) a material breach of this Agreement by the Company, (ii) reducing the
Executive’s Base Salary while at the same time not proportionately reducing the
salaries of the other executive officers of the Company, or (iii) a material and
continued diminution of the Executive’s duties and responsibilities hereunder;
provided that in either (i), (ii), or (iii) above, the Executive shall notify
the Company within thirty (30) days after the event or events which the
Executive believes constitute Good Reason hereunder and shall describe in such
notice in reasonable detail such event or events and provide the Company a
thirty (30) day period after delivery of such notice to cure such breach or
diminution.

 

  4. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 11(a).

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated pursuant to Section 3(b), thirty (30) days
after Notice of Termination, provided that the

 

4



--------------------------------------------------------------------------------

Executive shall not have returned to the performance of his duties hereunder on
a full-time basis within such thirty (30) day period, (iii) if the Executive
voluntarily terminates his employment, the date specified in the notice given
pursuant to Section 3(e) herein which shall not be less than three months after
the Notice of Termination is delivered to the Company, (iv) if the Executive
terminates his employment for Good Reason pursuant to Section 3(f) herein,
thirty (30) days after Notice of Termination, and (v) if the Executive’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date (within thirty (30) days, or any
alternative time period agreed upon by the parties, after the giving of such
notice) set forth in such Notice of Termination.

 

  5. Termination Payments.

(a) Without Cause. In the event of the termination of the Executive’s employment
during the Employment Period by the Company without Cause (including a deemed
termination without Cause as provided in Section 3(f) herein), the Executive
shall be entitled to: (i) any accrued but unused vacation, (ii) Base Salary
through the Date of Termination (to the extent not theretofore paid), (iii) the
continuation of Base Salary for twelve (12) months following the Date of
Termination which, subject to the restriction set forth below, shall be paid in
accordance with the Company’s ordinary payroll practices in effect from time to
time, (iv) any earned but not paid Bonus for the Performance Cycle immediately
preceding the Date of Termination, and (v) a pro-rata portion of the Bonus, if
any, for the Performance Cycle in which the Date of Termination occurs (based on
the achievement, as determined by the Company in its sole discretion, of the
applicable performance criteria and related to the applicable Performance Cycle
as described in Section 2(b)). In addition, in the event of a termination by the
Company without Cause (including a deemed termination without Cause as provided
in Section 3(f) herein): (1) if the Executive was covered under the Company’s
group health plan at the time of his or her termination without Cause and elects
to continue coverage under the Company’s group health plans pursuant to his or
her rights under COBRA, the Company shall pay the Executive’s COBRA continuation
premiums until the earlier of (x) the date the Executive receives group health
benefits from another employer or (y) the one-year anniversary of the Date of
Termination; and (2) the Company will provide the Executive with outplacement
services from vendors designated by the Company for a period of six (6) months
following the Date of Termination, not to exceed $5,000.00. Notwithstanding the
foregoing, the amount of payment set forth in (iii) above during the six-month
period following the Date of Termination shall not exceed the severance pay
exception limitation amount set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (any amount subject to the separation pay
exception limitation shall be paid in a lump sum on the six-month anniversary of
the Date of Termination). If the Company determines in good faith that the
separation pay exception set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) does not apply as of the Date of Termination, the
amount set forth in (iii) above shall be paid (a) in an initial lump sum equal
to six months’ Base Salary (net of applicable taxes and withholdings) on the
six-month anniversary of the Date of Termination and (b) thereafter in
installments in accordance with the Company’s ordinary payroll practices. The
amounts set forth in (i) and (ii) above, shall be paid in accordance with
applicable law on the Date of Termination. The amounts set forth in (iv) and
(v) above shall be paid as soon as is reasonably practicable after the close of
the accounting books and records of the Company for the relevant performance
period at the same time bonuses are paid to other active employees, but in no
event will payment be made for any performance period ending on December 31
before January 1 or after March 15 of the year following the year in which the
performance period ends. If payment by such date is administratively
impracticable, payment may be made at a later date as permitted under Treasury
Regulation Section 1.409A-1(b)(4)(ii). Notwithstanding the foregoing, the
payments and benefits provided in (iii), (iv) and (v) above (v) above, as well
as the COBRA and outplacement benefits described in this Section 3(a), are
subject to and conditioned upon the Executive executing a confidential general
release and waiver (in the form reasonably acceptable to the Company), waiving
all claims the Executive may have against the Company, its successors, assigns,
affiliates, executives, officers and directors, which release has become
effective and irrevocable prior to the

 

5



--------------------------------------------------------------------------------

applicable payment date, and such payments and benefits are subject to and
conditioned upon the Executive’s compliance with the restrictive covenants
provided in Sections 7 and 8 hereof. Except as provided in this Section 5(a),
the Company shall have no additional obligations under this Agreement.

(b) Cause, Disability, Death or Termination Voluntarily other than for Good
Reason. If the Executive’s employment is terminated during the Employment Period
by (i) the Company for Cause, (ii) voluntarily by the Executive other than for
Good Reason, or (iii) as a result of the Executive’s death or Disability, the
Company shall pay the Executive or the Executive’s estate, as the case may be,
on the Date of Termination the Executive’s accrued but unused vacation and his
Base Salary through the Date of Termination (to the extent not theretofore
paid). Except as provided in this Section 5(b), the Company shall have no
additional obligations under this Agreement.

(c) Change in Control. In the event the Company terminates the Executive’s
employment without Cause (including a deemed termination without Cause as
provided in Section 3(f) herein) within two (2) years following a Change in
Control (as defined herein), then, in addition to all other benefits provided to
the Executive under Section 5(a) of this Agreement, notwithstanding any
provision in any applicable award agreement between the Company and the
Executive: (i) any outstanding but unvested portion of the Option described in
Section 2(d) or any Assumed AMIS Options (as defined herein) shall vest upon the
Date of Termination; (ii) the Option and any Assumed AMIS Options will remain
fully exercisable until the first to occur of (1) the one-year anniversary of
the Date of Termination, and (2) the tenth anniversary of the grant date of such
option; and (iii) the PBRSU Award described in Section 2(d) and any Assumed AMIS
RSUs (as defined herein) shall vest and become payable upon the Date of
Termination to the extent not previously vested and paid. For purposes of this
Agreement, (x) a “Change in Control” shall have the meaning set forth in the ON
Semiconductor Corporation 2000 Stock Incentive Plan for “Change of Control;”
(y) the “Assumed AMIS Options” shall mean the stock options granted to the
Executive by AMIS and assumed by Parent pursuant to the AMIS Transaction; and
(z) the “Assumed AMIS RSUs” shall mean the restricted stock unit awards granted
to the Executive by AMIS and assumed by Parent pursuant to the AMIS Transaction.

 

  6. Legal Fees.

In the event of any contest or dispute between the Company and the Executive
with respect to this Agreement or the Executive’s employment hereunder, each of
the parties shall be responsible for their respective legal fees and expenses.

 

  7. Non-Solicitation.

During the Employment Period and for one (1) year thereafter, the Executive
hereby agrees not to, directly or indirectly, solicit or hire or assist any
other person or entity in soliciting or hiring any employee of the Company to
perform services for any entity (other than the Company), or attempt to induce
any such employee to leave the employment of the Company.

 

  8. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.

(a) During the Employment Period and thereafter, the Executive shall hold in
strict confidence any proprietary or Confidential Information related to the
Company. For purposes of this Agreement, the term “Confidential Information”
shall mean all information of the Company (in whatever form) which is not
generally known to the public, including without limitation any inventions,
processes, methods of distribution, customer lists or customers’ or trade
secrets. As a condition of employment, on Executive’s first day of employment,
the Executive will execute the Company’s standard form of Confidentiality and
Property Rights Agreement.

 

6



--------------------------------------------------------------------------------

(b) The Executive and the Company agree that the Company would likely suffer
significant harm from the Executive’s competing with the Company during the
Employment Period and for some period of time thereafter. Accordingly, the
Executive agrees that he will not, during the Employment Period and for a period
of one year following the termination of his employment with the Company,
directly or indirectly, become employed by, engage in business with, serve as an
agent or consultant to, become a partner, member, member of a board of
directors, principal, stockholder or other owner (other than a holder of less
than 1% of the outstanding voting shares of any publicly held company) of, or
otherwise perform services for (whether or not for compensation) any Competitive
Business. For purposes of this Section 8(b), the term “Competitive Business”
shall mean any individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or governmental agency or
political subdivision thereof that is engaged in, or otherwise competes or has a
reasonable potential for competing with the Business (as defined herein),
anywhere in which the Company or its affiliates engage in or intend to engage in
the Business or where the Company or its affiliates’ customers are located. For
purposes of this Agreement, the “Business” shall mean the design, marketing and
sale of power semiconductors or other products offered by the Company or its
affiliates for use in electronic products, appliances and automobiles, and such
other business as the Company may engage in from time to time.

(c) Upon the termination of the Employment Period, the Executive shall not take,
without the prior written consent of the Company, any drawing, blueprint,
specification or other document (in whatever form) of the Company, which is of a
confidential nature relating to the Company, or, without limitation, relating to
any of its methods of distribution, or any description of any formulas or secret
processes and will return any such information (in whatever form) then in his
possession.

(d) The Executive shall not defame or disparage the Company or its officers,
directors, members or executives. The Executive hereby agrees to cooperate with
the Company in refuting any defamatory or disparaging remarks by any third party
made in respect of the Company or its officers, directors, members or
executives.

 

  9. Injunctive Relief.

It is impossible to measure in money the damages that will accrue to the Company
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company shall be entitled to an injunction
restraining the Executive from violating such restrictive covenant (without
posting any bond or other security). If the Company shall institute any action
or proceeding to enforce any such restrictive covenant, the Executive hereby
waives the claim or defense that the Company has an adequate remedy at law and
agrees not to assert in any such action or proceeding the claim or defense that
the Company has an adequate remedy at law. The foregoing shall not prejudice the
Company’s right to require the Executive to account for and pay over to the
Company, and the Executive hereby agrees to account for and pay over, the
compensation, profits, monies, accruals or other benefits derived or received by
the Executive as a result of any transaction constituting a breach of any of the
restrictive covenants provided in Sections 7 or 8 hereof.

 

  10. Representations.

(a) The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party.

 

7



--------------------------------------------------------------------------------

(b) The Executive hereby represents to the Company that he will not utilize or
disclose any confidential information obtained by the Executive in connection
with his former employment with respect to this duties and responsibilities
hereunder, other than with respect to the terms of the transaction with AMIS
Holdings, Inc.

 

  11. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows (or
if it is sent through any other method agreed upon by the parties):

If to the Company:

Semiconductor Components Industries, LLC

Attention: General Counsel

5005 East McDowell Road

Phoenix, Arizona 85008

If to the Executive, to the address for the Executive on file with the Company
at the time of the notice,

or to such other address as any party hereto may designate by notice to the
others.

(b) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Executive’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment (it being understood that, except as
otherwise expressly stated in this Agreement, stock options and restricted stock
units awards granted to the Executive shall be governed by the relevant plan and
any other related grant or award agreement and any other related documents).

(c) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(d) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(e)(i) This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, assigns, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.

 

8



--------------------------------------------------------------------------------

(ii) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, the
“Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

(f) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by Company shall be implied by
Company’s forbearance or failure to take action.

(g) The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation, (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(h) The payments and other consideration to the Executive under this Agreement
shall be made without right of offset.

(i) Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Executive’s termination of
employment which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Executive has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Executive is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Executive’s separation from service, no amount that constitutes a deferral
of compensation that is payable on account of the Executive’s separation from
service shall be paid to the Executive before the date (the “Delayed Payment
Date”) which is the first day of the seventh month after the date of the
Executive’s separation from service or, if earlier, the date of the Executive’s
death following such separation from service. All such amounts that would, but
for this subsection, become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.

The Company intends that income provided to Executive pursuant to this Agreement
will not be subject to taxation under Section 409A of the Code. The provisions
of this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code and the Section 409A
Regulations. However, the Company does not guarantee any particular tax effect
for income provided to Executive pursuant to this Agreement. In any event,
except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to the Executive, the
Company shall not be responsible for the payment of any applicable taxes on
compensation paid or provided to the Executive pursuant to this Agreement.

(j) This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona without reference to its principles of conflicts of
law. Each party consents to the jurisdiction and venue of the state or federal
courts in Phoenix, Arizona, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.

 

9



--------------------------------------------------------------------------------

(k) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(l) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Semiconductor Components Industries, LLC

/s/ KEITH JACKSON

Name:   Keith Jackson Title:   Chief Executive Officer

I accept this offer of employment and acknowledge that it is contingent on the
successful closing of the transaction between AMIS Holdings, Inc. and
ON Semiconductor Corporation and my actual commencement of employment with the
Company on the closing date.

 

Executive

/s/ BOB KLOSTERBOER

Bob Klosterboer

 

10